

104 HR 4914 IH: Havana Syndrome Attacks Response Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4914IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. McCaul (for himself, Ms. Salazar, Mr. Wilson of South Carolina, Mr. Meijer, Mr. Jackson, Mr. Mast, Mrs. Kim of California, Ms. Tenney, Mr. Green of Tennessee, Ms. Malliotakis, Mr. Fitzpatrick, Mr. Kinzinger, Mr. Chabot, Mr. Burchett, and Mr. Barr) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions against foreign persons and foreign governments in response to certain clandestine attacks on United States personnel, and for other purposes.1.Short titleThis Act may be cited as the Havana Syndrome Attacks Response Act.2.FindingsCongress finds the following:(1)United States personnel have suffered persistent brain injuries after being targeted in attacks that have been increasing in number, geographic location, and audacity. (2)In December 2016, a number of United States Embassy personnel in Havana, Cuba, began to experience the acute and sudden onset of unusual symptoms, usually concurrent with the perceived onset of a loud, directional noise, often accompanied by pain in the ears or the head and a sensation of pressure or vibration.(3)Symptoms, which have been chronic for some personnel, have included dizziness, hearing loss and tinnitus, vertigo, cognitive and motor impairment, severe headaches, and insomnia.(4)A panel of experts convened by the Department of State’s Bureau of Medical Services in July 2017 to review triage assessments of medically evaluated personnel from the United States Embassy in Havana came to consensus that the findings were most likely related to neurotrauma from a nonnatural source.(5)On August 11, 2017, Secretary of State Rex Tillerson characterized these episodes as health attacks against United States personnel in Cuba.(6)On September 29, 2017, the Department of State ordered the departure of non-essential personnel from the United States Embassy in Havana and issued a formal Cuba Travel Warning that stated: Over the past several months, numerous U.S. Embassy Havana employees have been targeted in specific attacks. These employees have suffered significant injuries as a consequence of these attacks..(7)Other personnel at the United States Consulate in Guangzhou, China, reported similar experiences beginning in 2017.(8)A 2018 report, published in the Journal of the American Medical Association, based on clinical evaluation of affected personnel from United States Embassy, Havana, stated: These individuals appeared to have sustained injury to widespread brain networks without an associated history of head trauma..(9)The number and locations of these attacks have significantly expanded and, according to press reporting, as of May 2021 there have been more than 130 possible cases that have occurred in Asia, in Europe, and in the Western Hemisphere, including within the United States.(10)According to press reporting, these attacks have occurred, among other places, at the homes of United States personnel, at hotels, and on public streets, including in the immediate vicinity of the White House, in Washington, DC.(11)A 2020 report by the National Academy of Sciences (NAS) found that many of the distinctive and acute signs, symptoms, and observations reported by [affected] employees are consistent with the effects of directed, pulsed radio frequency (RF) energy and that directed pulsed RF energy … appears to be the most plausible mechanism in explaining these cases.(12)According to the NAS report, such a scenario raises grave concerns about a world with disinhibited malevolent actors and new tools for causing harm to others.(13)The continuing and expanding scope of these attacks has become a serious security concern that is also undermining the morale of United States personnel, especially those posted at overseas diplomatic missions.(14)Article 22 of the Vienna Convention on Diplomatic Relations states that The receiving State is under a special duty to take all appropriate steps to protect the premises of [a foreign] mission against any intrusion or damage and to prevent any disturbance of the peace of the mission or impairment of its dignity..(15)The Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents, to which 180 countries are a party, protects diplomatic personnel from attacks on their persons, accommodations, or means of transport, and requires all state parties to punish and take measures to prevent such grave crimes.3.Statement of policyIt is the policy of the United States—(1)to detect, deter, and punish clandestine attacks that cause persistent brain injury in United States personnel;(2)to provide appropriate assistance to United States personnel harmed by such attacks;(3)to hold responsible any persons, entities, or governments involved in ordering or carrying out such attacks, including through appropriate sanctions and criminal prosecutions;(4)to prioritize research into effective countermeasures to help protect United States personnel from such attacks; and(5)to convey to foreign governments through official contact at the highest levels the gravity of United States concern about such attacks and the seriousness of consequences that may follow should attacks continue.4.Imposition of sanctions against foreign persons in response to certain clandestine attacks on United States personnel(a)Imposition of sanctionsThe President shall impose the sanctions described in subsection (b) with respect to any foreign person that the President determines, on or after the date of the enactment of this Act, knowingly has directed or carried out clandestine attacks on United States personnel that have resulted in brain injury to those personnel.(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Exclusion from the United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.(c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(d)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. (e)DefinitionsIn this section:(1)Foreign personThe term foreign person means a person that is not a United States person.(2)KnowinglyThe term knowingly has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).(3)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.5.Imposition of sanctions against foreign governments in response to certain clandestine attacks on United States personnel(a)Presidential determinationWhenever persuasive information becomes available to the executive branch indicating the substantial possibility that the government of a foreign country has carried out clandestine attacks on United States personnel that have resulted in brain injury to such personnel, the President shall, within 60 days after the receipt of such information by the executive branch, determine and report to the appropriate congressional committees and leadership whether that government has carried out clandestine attacks on United States personnel that have resulted in brain injury to such personnel.(b)Imposition of sanctionsIf at any time the President makes a determination pursuant to subsection (a) that a foreign government has carried out clandestine attacks on United States personnel that have resulted in brain injury to such personnel, the President shall impose the following sanctions:(1)Foreign AssistanceThe United States Government shall terminate assistance to that country under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except for urgent humanitarian assistance and food or other agricultural commodities or products.(2)Commercial exportsThe United States Government shall restrict—(A)exports, re-exports, and in-country transfers of items to that country pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); and(B)licenses for a significant range of goods, software, and technology to that country subject to the Export Administration Regulations.(3)Arms salesThe United States Government shall terminate—(A)sales to that country under the Arms Export Control Act (22 U.S.C. 2751 et seq.) of any defense articles, defense services, or design and construction services; and(B)licenses for the export to that country of any item on the United States Munitions List.(4)Arms sales financingThe United States Government shall terminate all foreign military financing for that country under the Arms Export Control Act (22 U.S.C. 2751 et seq.).(5)Denial of United States Government credit or other financial assistanceThe United States Government shall deny to that country any credit, credit guarantees, or other financial assistance by any department, agency, or instrumentality of the United States Government, including the Export-Import Bank of the United States.(c)Removal of sanctionsThe President shall remove the sanctions imposed with respect to a country pursuant to this section if the President determines and so certifies to the Congress, after the end of the 12-month period beginning on the date on which sanctions were initially imposed on that country pursuant to subsection (a), that—(1)the government of that country has provided reliable assurances that it will not conduct clandestine attacks on United States personnel; and(2)the executive branch does not have persuasive information indicating the substantial possibility of a clandestine attack on United States personnel that has resulted in brain injury to such personnel during the preceding six months. (d)DefinitionsIn this section:(1)Export Administration RegulationsThe term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.(2)United States Munitions ListThe term United States Munitions List means the list of items established and maintained under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).6.Briefing and report to Congress(a)BriefingNot later than 60 days after the date of the enactment of this Act, the President shall provide the appropriate congressional committees and leadership with a briefing covering the contents described in subsection (c).(b)ReportNot later than 180 days after the date of the enactment of this Act, the President shall provide the appropriate congressional committees and leadership with a written report covering the contents described in subsection (c), which may include a classified annex.(c)Contents describedThe contents of the briefing and written report described in this subsection include the following:(1)The dates, numbers, and locations of suspected clandestine attacks on United States personnel resulting in brain injury.(2)A description of the official roles and responsibilities of United States personnel targeted in such suspected attacks.(3)Information and working hypotheses regarding the identity of the perpetrators of any such attacks, including an assessment of which foreign states and non-state actors may have the technical capacity to carry out such attacks.(4)Information and working hypotheses regarding the technical method used to perpetrate such attacks.(5)A description of the process and diagnostic criteria used to screen and identify personnel affected by such suspected attacks.(6)Current advisories and other information provided to United States personnel regarding such attacks, including any information about how to recognize, react to, or protect oneself from such attacks.(7)A list of foreign persons, entities, or governments sanctioned pursuant to or consistent with this Act.(8)A list of the foreign states that have been démarched regarding such attacks, including the date and the official title of the United States official delivering, and the foreign official receiving, any such démarche.7.Appropriate congressional committees and leadership definedIn this Act, the term appropriate congressional committees and leadership means—(1)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Speaker, the majority leader, and the minority leader of the House of Representatives; and(2)the Committee on Foreign Relations, the Select Committee on Intelligence, and the majority and minority leaders of the Senate.